NOT DESIGNATED FOR PUBLICATION

                                             No. 121,155

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                   v.

                                    DARIAUS LAVAR WILLIAMS,
                                           Appellant.

                                    MEMORANDUM OPINION

        Appeal from Johnson District Court; JAMES CHARLES DROEGE, judge. Opinion filed August 28,
2020. Affirmed.


        Ryan J. Eddinger, of Kansas Appellate Defender Office, for appellant.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before WARNER, P.J., STANDRIDGE and GARDNER, JJ.


        PER CURIAM: Dariaus Williams appeals his convictions for felony identity theft
and misdemeanor theft, challenging the sufficiency of the evidence showing that he was
the person who committed these crimes. After reviewing the record, we find the
evidence, when viewed in the light most favorable to the State, supports the jury's verdict.
We thus affirm Williams' convictions.


                           FACTUAL AND PROCEDURAL BACKGROUND

        On April 30, 2018, a man who identified himself as Williams (and provided
Williams' telephone number and Florida address) rented Room 208 at the Extended Stay

                                                    1
Hotel in Overland Park. Three days later, the man returned to the front desk where an
employee, Normita Martinez, helped him process a payment to extend his stay in the
room.


        Martinez recalled that the man placed a credit card in the credit-card processor's
chip reader. Martinez stated that the man then was "looking on his phone" and "typing
something . . . just like putting in a password and everything." The processor returned a
card error, and the man left the front desk. He later returned and tried a second time, but
this second attempted payment also did not work. The man left again and returned about
five minutes later for a third try, which was successful. Martinez did not see the card or
cards the man swiped when he extended his stay because she was also helping another
guest at the time.


        That same day in Minnesota, Benjamin and Melissa Bauer noticed a pending
charge of $99 at the Extended Stay Hotel in Overland Park on their joint debit/credit card.
The Bauers quickly canceled the card and began to investigate. Melissa called the hotel
and spoke to Michael Dennert, the hotel's team leader. After searching the hotel's
database, Dennert found the Bauers' credit card had been used to pay for Room 208
earlier that day by a man who identified himself as Dariaus Williams. The Bauers had
never been to Overland Park, did not know Williams, and had not given him permission
to use their card. The next morning—May 4, 2018—Dennert called the police to report
the fraudulent activity.


        Officers from the Overland Park Police Department arrived at the hotel later that
day to investigate. Dennert showed them surveillance footage of the man extending his
stay at the hotel and gave the officers the Bauers' contact information. The footage was
not high definition but showed a tall black man at the front desk speaking to Martinez.




                                              2
       Detective Greg Kedrovsky, a financial-crimes investigator at the police
department, arrived at the hotel soon after. Dennert provided Detective Kedrovsky with
Williams' name and the address he had used to check in; the detective used that
information to look up Williams' driver's license information and accompanying
photograph. The officers then went to the room that had been rented with the Bauers'
card. When no one answered the door in Room 208, Dennert opened the door so the
officers could investigate. The room was empty but showed signs of recent use—there
were cans of soda, bottles of liquor, dirty clothes, toothbrushes, and phone chargers
strewn about. The officers attempted to collect items that might contain DNA evidence or
fingerprints but were unable to collect any physical evidence matching Williams.


       After attempting to collect physical evidence from Room 208, Detective
Kedrovsky created a lineup of photos—including Williams' driver's license picture—to
show to Martinez to see if she could pick out the man who had extended his stay with the
Bauers' credit card. Although she did not give the police any physical description of
Williams, Martinez "immediately" picked him out of the photo lineup "without
hesitation." Martinez later confirmed her identification of Williams during his trial.


       Later that day, a package containing a pair of Nike sneakers arrived at the hotel;
the package was addressed to Dariaus Williams and specifically listed Room 208 in the
address line. A person called the hotel, indicating that he had previously stayed in Room
208 and that a package was delivered there for him. Upon receiving the package, Dennert
again called the police, who came and picked it up.


       The State charged Williams with felony identity theft and misdemeanor theft. The
case against Williams proceeded to a jury trial, and he was convicted on both counts. The
district court sentenced Williams to an underlying prison sentence of 15 months, then
suspended that sentence and placed him on 18 months' probation. Williams appeals.



                                             3
                                        DISCUSSION

       When a defendant challenges the sufficiency of the evidence in a criminal case, we
review the entire record in a light most favorable to the State and ask whether we are
convinced that a rational fact-finder could have found the defendant guilty beyond a
reasonable doubt. State v. Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018). For the
evidence to be sufficient, "there must be evidence supporting each element of [the]
crime." State v. Kettler, 299 Kan. 448, 471, 325 P.3d 1075 (2014). In making this inquiry,
we will not reweigh evidence, resolve evidentiary conflicts, or make determinations
about the credibility of witnesses. Chandler, 307 Kan. at 668; State v. Lloyd, 299 Kan.
620, 632, 325 P.3d 1122 (2014). And convictions need not be proved by direct evidence;
circumstantial evidence may be sufficient to support a verdict so long as "it permits the
factfinder to draw a reasonable inference regarding the fact(s) in issue." State v. Banks,
306 Kan. 854, 859, 397 P.3d 1195 (2017); see also In re B.A.M., 24 Kan. App. 2d 402,
403, 945 P.2d 420 (finding the juvenile defendant's "identity could be inferred from the
circumstantial evidence presented"), rev. denied 263 Kan. 886 (1997).


       Williams argues that the State did not present sufficient evidence for the jury to
conclude that he was the person who committed the charged offenses—that is, he
contends the State did not establish his identity as the man who used the Bauers' credit
card to pay for Room 208. But the State presented evidence that tended to show, both
directly and indirectly, that Williams was the man who used the Bauers' credit card at the
hotel on May 3, including:


          • The positive identification of Williams out of a photo lineup—made by
              Martinez, who processed the transaction to extend Williams' stay in Room
              208 on May 3 with (what turned out to be) the stolen card;

          • Surveillance footage, which showed a man matching Williams' physical
              characteristics using a credit card to rent Room 208;


                                             4
          • Williams' personal information in the hotel system as the guest in Room
              208, including his name, phone number, and residential address; and

          • A package addressed to Williams that was sent to Room 208.


       On appeal, Williams attempts to poke holes in the evidence presented at trial and
claims that "no reasonable juror would have accepted that [he] was the person who used
the credit card." In his attempt to show the inadequacy of the State's evidence, Williams
points to several matters affecting the weight of certain evidence that was presented—not
its sufficiency as proof of his guilt. But appellate courts do not reweigh the evidence
presented or reevaluate the jury's credibility determinations.


       For example, Williams points out that Martinez was busy helping another
customer during the transaction on May 3, implying she was too distracted to be able to
later accurately identify him in a photo lineup. Williams also contends that the hotel
employee who checked him in initially—on April 30—should have been asked to
identify him. But the jury was presented with these same arguments at trial when the
hotel clerk and the detective were cross-examined by his trial counsel. The jury, not this
court, was charged with assessing these witnesses' credibility.


       Williams also maintains that the surveillance footage showing a man matching his
appearance checking in to the hotel was grainy and "failed to capture a good view of the
face of the individual who used the credit card to check in." And Williams argues that the
package of Nike shoes addressed to him was unreliable evidence because "no officer ever
attempted to verify [his] actual shoe size." Again, these points go to the weight, not the
sufficiency, of the evidence presented. The footage was played for the jury to examine
and consider during his trial. And Williams was free to argue—and did argue—any
points that might show the box of shoes was not intended for him.




                                             5
       Contrary to Williams' contentions, the jury was presented with sufficient evidence
from which it could infer his identity as the man who used the Bauers' credit card to rent
Room 208 at the Extended Stay Hotel. Martinez's identification of Williams, the hotel's
documentation of Williams' personal information, the security footage of the transaction,
and the package addressed to Williams all support the jury's determination of Williams'
guilt. When viewed in a light most favorable to the State, sufficient evidence was
presented to support Williams' identity as the man who used the Bauers' credit card.


       Affirmed.




                                             6